Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/762,492 filed on May 7, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Submitted Information Disclosure Statements (IDSs) comply with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Preliminary amendments to specification and claims were filed on May 7, 2020. Claims 1-10 are currently pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“generation unit” in claims 1-5;
“modulation unit” in claims 1 and 7-9;
“transmission unit” in claim 1;
“reception unit” in claim 1; 
“extraction unit” in claims 1 and 7-9; and
“computation unit” in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof – see FIG. 2, par. 38 of the specification, published as US 2021/0041561 A1.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al., US 2015/0180581 A1 (Steiner) in view of Kishigami et al., US 2013/0135140 A1 (Kishigami).
With respect to claim 1, Steiner discloses a range finding apparatus [abstract] comprising: a generation unit [abstract, ToF camera] that generates a plurality of range finding signals [abstract, pars. 5, 29]; a modulation unit [abstract] that generates transmission light acquired by performing quadrature modulation [par. 32], polarization modulation, or both on an optical carrier wave by using each of the generated range finding signals [par. 32]; a transmission unit [abstract] that transmits the generated transmission light [pars. 5, 11]; a reception unit [par. 5, remote receiver] that receives reflection light which is the transmission light reflected by an object to be measured [pars. 5-10]; an extraction unit [FIG. 4a, demodulator 400-1] that extracts reception signals corresponding to the respective range finding signals by demodulating the reflection light [par. 44]; and a computation unit [in Steiner’s implementation a computation unit is integrated into the remote receiver that uses the information bearing signal 116 as a training signal for the receiver to compute the distance] that computes a distance to the object to be measured by using any one or more of the extracted reception signals [par. 32: “the information bearing signal 116 may be supplemented with a predefined synchronization or training signal to enable the remote receiver to estimate and synchronize to the phase of the emitted modulated light signal. Coherent transmission/reception schemes may allow for detecting both an unknown transmitted information bearing signal 116 as well as a distance between a transmitting device and a remote receiving device”]. But Steiner does not explicitly disclose wherein a computation unit that computes a distance to the object to be measured by using any one or more of the extracted reception signals. However, Kishigami discloses a computation unit [par. 98, FIG. 1, averaging processor 32] that computes a distance to the object [par. 98 – ref. to target] to be measured by using any one or more of the extracted reception signals [pars. 25, 97-98]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Steiner with Kishigami with the motivation to devise a method and apparatus to devise an apparatus and method for estimating the distance of an object from a system comprised of a transmitter and a receiver by transmitting a plurality of modulated signals [Kishigami: abstract].
With respect to claim 2, Steiner, in view of Kishigami, disclose all the limitations of claim 1 and further discloses wherein at least two of the plurality of range finding signals, which are generated by the generation unit, are signals used in range finding methods different from each other [par. 32 – ref. to information bearing signal and synchronization or training signal which are different from one another].
With respect to claim 3, Steiner, in view of Kishigami, disclose all the limitations of claim 1. Furthermore, Kishigami discloses wherein at least two of the plurality of range finding signals are range finding signals used in a frequency difference detection method [pars. 64-65, FIG. 1], and wherein the generation unit modulates the at least two range finding signals at frequency modulation rates different from each other [abstract – ref to “A first modulator modulates the first code sequence to generate a first transmission signal. A second modulator modulates the second code sequence to generate a second transmission signal”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 4, Steiner, in view of Kishigami, disclose all the limitations of claim 1 and further discloses wherein at least two of the plurality of range finding signals are range finding signals used in a phase difference detection method [par. 43], and Kishigami discloses wherein the generation unit modulates the at least two range finding signals at phase modulation rates different from each other [abstract, pars. 64-65, FIG. 1 – see notes under the above rejection of claim 3]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 6, Steiner, in view of Kishigami, disclose all the limitations of claim 1. Furthermore, Kishigami discloses wherein the computation unit computes the distance to the object to be measured for each reception signal by comparing each extracted reception signal with a relevant range finding signal, and computes the distance to the object to be measured, as a measurement result, based on a plurality of the computed distances [pars. 98-99, FIG. 1 – ref. to averaging processor 32 and “calculation of estimating the distance to the target in the incoming distance estimator 33 is a known technique”]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 7, Steiner, in view of Kishigami, disclose all the limitations of claim 1 and further discloses wherein the modulation unit generates a modulation signal by using the range finding signal and a training signal, and modulates the optical carrier wave by using the modulation signal, and wherein the extraction unit demodulates the reflection light by using the training signal included in the reflection light [pars. 32, 48, FIG. 4a].
With respect to claim 10, the claim is drawn to a method performing a series of steps that are commensurate in scope with steps of claim 1. Therefore, claim 10 is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 1.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Kishigami, as applied to claim 1, and further in view of Sadhu et al., US 2019/0178993 A1 (Sadhu).
With respect to claim 5, Steiner, in view of Kishigami, disclose all the limitations of claim 1 and further discloses wherein at least two of the plurality of range finding signals are range finding signals used in a time-of-flight measurement method [abstract, ref. to ToF]. But Steiner and Kishigami, alone or in combination, do not explicitly disclose wherein the generation unit modulates the at least two range finding signals by using signals each having different repetition periods. However, Sadhu discloses wherein the generation unit modulates the at least two range finding signals by using signals each having different repetition periods [abstract, par. 2 – ref, to plurality of frequencies]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, , to combine Steiner and Kishigami with Sadhu with the motivation to devise a time of flight (TOF) camera includes a transmitter and a receiver wherein the transmitter is configured to generate an electrical transmit signal at a plurality of frequencies over an integration time period and generate a transmit optical waveform corresponding with the electrical transmit signal	[Sadhu: abstract].

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 8-9, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations.
With respect to claim 8 which depends from claim 7:
“wherein the modulation unit generates the modulation signal by adding the training signal before the range finding signal for each of the plurality of range finding signals, and
“wherein the extraction unit decides a parameter to be used for polarization separation or quadrature demodulation by using the reflection light in a period in which the training signal is included, and
“performs polarization separation or quadrature demodulation on the reflection light in a period including the range finding signal by using the decided parameter.”
With respect to claim 9 which depends from claim 7:
“wherein the modulation unit modulates a first polarized wave of the optical carrier wave by using the range finding signal, and modulates a second polarized wave of the optical carrier wave by using the training signal,
“wherein the extraction unit decides a parameter used for the quadrature demodulation by using the first polarized wave of the reflection light including the training signal, and
“performs quadrature demodulation on the second polarized wave of the reflection light including the range finding signal by using the decided parameter.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Wellford et al., US 9,905,992 B1, discloses self-Raman laser for LiDAR system.
Nakajima et al., US 2019/0170857 A1, discloses radar transceiver.
Eckstein et al., US 2019/0162823 A1, discloses flash LiDAR and adaptive illumination.
Maleki et al., US 2019/0154832 A1, discloses LiDAR system.
Broussard, US 1019/0107811 A1, discloses high resolution time of flight measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485